DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 1/19/2021. Claims 1, 3,7,10 and 12-17 are pending in the application. Claims 1, 7and 10 were amended, claims 8, 9 and 11 were canceled and claims 2 and 4-6 were previously canceled by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3,7,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yatka (WO 91/03147) cited by the applicant in an IDS in view of Carlson et al. (US20130309389A1).
Regarding claims 1, 7 and 10, Yatka discloses a sweetener composition comprising at least one encapsulated compound selected from the group consisting of rebaudiosides A, D, and complex mixtures thereof (claim 6). Yatka discloses an encapsulating material encapsulating the at least one encapsulated compound selected from a listing as claimed (see listing in pages in pages 8 and 9), which includes the compounds listed in claims 1 and 10, (page 8 lines 14-30) to provide an multiple coating layers or a mixture in coating as needed, methods for encapsulation to obtain a desired active ingredient release profile being well known to one of ordinary skill in the art.  Yatka discloses agglomeration as an encapsulating method with the claimed cellulosic materials (page 9 lines 10-end of page, page 10 lines 1-4).
Yatka does not specifically disclose a composition of rebaudiosides A and D in the ratio as claimed. Carlson however discloses synergistic sweetener composition comprising Rebaudioside and Rebaudioside D for at at least 98% concentration, for example; which therefore includes concentrations up to 100% having 11-95% Reb A and 5 to 89% Reb D with a sucrose equivalence value in the range of 3.5 -9 [0038] and reduced bitterness at ([0034]-[0044], [0082]-[0084]), with exemplary ratio of 55%/45% and 33%/67%   Reb A / Reb D.  (1.2:1, 1:2), which fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Based on the disclosure in Carlson, it would have been obvious to one of ordinary skill in the art to include Reb A: Reb D in an optimized ratio for example 1:3 as in claim 7,   in a sweetener composition in Yatka, to synergistically obtain a desired high 
Regarding claim 3, Yatka discloses that the at least one encapsulated compound is partially encapsulated (abstract).
Regarding claim 12, Yatka discloses rebaudioside combination with other sweeteners. (claim 4, page 5 lines 4-15)
	Regarding claims 13,  14 and 17, Yatka discloses a confectionery composition that is a chewing gum composition, and is therefore inherently a chewy confection, comprising the encapsulated sweetener (abstract).
Regarding claims 15 and 16, Yatka discloses presence of the sweetener composition at a level of 0.005% to 0.5% (page 6 lines 17-18) which falls within the claimed range.
Claims 1, 3 and 7-17 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments in view of the amended claims have been considered, but are not persuasive.
Yatka discloses encapsulating materials including cellulose materials which would inherently have the claimed properties. In particular, Yatka discloses food grade materials (page 8 lines 14-24)
“Two standard food-grade coating materials that are good film formers but not water soluble are shellac and Zein. Others which are more water soluble, but good film formers, are materials like agar, alginates, a wide range of cellulose derivatives like ethyl cellulose, methyl cellulose, sodium hydroxymethyl cellulose, and hydroxypropylmethyl cellulose, dextrin, gelatin, and modified starches. These ingredients, which are generally approved for food use, also give a delayed release when used as an encapsulant”.

The selection of a known material based on its suitability for its intended use supports a prima facíe obviousness determination. ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sínclaír & Carro// Co. v. lnterchemícal Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshín, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious))
In response to applicant's argument that Yatka does not disclose mitigation of metallic taste by cellulosic materials, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding applicant’s argument that Yatka does not disclose the claimed rebaudiosides combination being encapsulated, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argued limitation is taught in the secondary reference. 

Furthermore, the Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972). 
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793